EXAMINER’S AMENDMENT
Election/Restrictions
Independent Claims 1 & 19 are allowable over the prior art of record. The restriction requirement Groups I & II, as set forth in the Office action mailed on 10/18/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 10/18/2021 is hereby withdrawn.
Accordingly, Claims 9-12, which are directed to a nonelected invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The examiner approves applicant’s new title filed 04/12/2022 of:
WHITE ORGANIC LIGHT-EMITTING DIODE DISPLAY SUBSTRATE INCLUDING SWITCHING TFT AND LIGHT-SHIELDING LAYER ARRANGED TO PREVENT NEGATIVE DRIFT

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 04/12/2022.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative James Proscia authorized this amendment during a telephone interview conducted 04/28/2022:
The listing of claims below hereby replaces all prior versions of claims in this application: 
1.	An organic light-emitting diode (OLED) display substrate, comprising:
a base substrate; and 
a plurality of pixel units arranged on the base substrate, wherein each pixel unit comprises a plurality of subpixel units, and each subpixel unit comprises a switching thin film transistor (TFT), 
wherein the OLED display substrate further comprises a light-shielding layer arranged between an OLED and the switching TFT, and an orthogonal projection of the light-shielding layer onto the base substrate completely covers an orthogonal projection of a semiconductor region of the switching TFT onto the base substrate, wherein each pixel unit comprises a red subpixel unit, a green subpixel unit, a blue subpixel unit and a white subpixel unit, the red subpixel unit comprises a red color filter and a first switching TFT, the green subpixel unit comprises a green color filter and a second switching TFT, the blue subpixel unit comprises a blue color filter and a third switching TFT, the white subpixel unit comprises a white color filter and a fourth switching TFT;
wherein the light-shielding layer completely covers an orthogonal projection of a semiconductor region of the first switching TFT in the red subpixel unit onto the base substrate, an orthogonal projection of a semiconductor region of the second switching TFT in the green subpixel unit onto the base substrate, an orthogonal projection of a semiconductor region of the third switching TFT in the blue subpixel unit onto the base substrate, an orthogonal projection of a semiconductor region of the fourth switching TFT in the white subpixel unit onto the base substrate.

2. (Cancelled)

3.	The OLED display substrate according to claim 1, wherein a color filter in a first color and a color filter in a second color are arranged at a region where each pixel unit is located, the color filter in the first color is configured to filter out a blue light beam, and the color filter in the second color is configured to allow the blue light beam to pass therethrough.

4.	The OLED display substrate according to claim 3, wherein the light-shielding layer is created from a same layer as the color filter in the first color.

5.	The OLED display substrate according to claim 3, wherein the first color is red or green, and the second color is blue or white.

6.	The OLED display substrate according to claim 3, wherein in each pixel unit, the switching TFT of each subpixel unit is arranged adjacent to the color filter in the first color, and the light-shielding layer is connected to the color filter in the first color.

7. (Cancelled)	

8. (Cancelled)	

9.	The OLED display substrate according to claim 3, wherein in each pixel unit, the switching TFT of each subpixel unit is located at a same side of a region where the color filter is located and arranged adjacent to the corresponding color filter; 
the light-shielding layer comprises a first light-shielding layer and a second light-shielding layer; 
the first light-shielding layer is connected to the color filter in the first color, and an orthogonal projection of the first light-shielding layer onto the base substrate completely covers the orthogonal projection of the semiconductor region of the switching TFT of the subpixel unit in the first color onto the base substrate; and 
the second light-shielding layer is spaced apart from the color filter in the second color, and an orthogonal projection of the second light-shielding layer onto the base substrate completely covers the orthogonal projection of the semiconductor region of the switching TFT of the subpixel unit in the second color onto the base substrate.

10.	 The OLED display substrate according to claim 9, wherein each pixel unit comprises a red subpixel unit, a green subpixel unit, a blue subpixel unit and a white subpixel unit; 
the light shielding layer, a red color filter corresponding to the red subpixel unit, a switching TFT corresponding to the red subpixel unit, a green color filter corresponding to the green subpixel unit, a switching TFT corresponding to the green subpixel unit, a blue color filter corresponding to the blue subpixel unit, a switching TFT corresponding to the blue subpixel unit, a white color filter corresponding to the white subpixel unit and a switching TFT corresponding to the white subpixel unit are arranged at a region where each pixel unit is located; 
the red color filter, the green color filter, the blue color filter and the white color filter are arranged in one row and four columns; 
the first light-shielding layer comprises a red light-shielding layer and a first green light-shielding layer; 
the red light-shielding layer is connected to the red color filter, and an orthogonal projection of the red light-shielding layer onto the base substrate completely covers an orthogonal projection of a semiconductor region of the switching TFT of the red subpixel unit onto the base substrate; 
the first green light-shielding layer is connected to the green color filter, and an orthogonal projection of the first green light-shielding layer onto the base substrate completely covers an orthogonal projection of a semiconductor region of the switching TFT of the green subpixel unit onto the base substrate; 
the second light-shielding layer is a red light-shielding layer or a second green light-shielding layer; and 
an orthogonal projection of the second green light-shielding layer onto the base substrate completely covers orthogonal projections of semiconductor regions of the switching TFTs of the blue subpixel unit and the white subpixel unit onto the base substrate, and the second green light-shielding layer is spaced apart from the blue color filter and the white color filter.

11.	 The OLED display substrate according to claim 10, wherein the second green light-shielding layer is spaced apart from the first green light-shielding layer.

12.	 The OLED display substrate according to claim 10, wherein the second green light-shielding layer is connected to the first green light-shielding layer.

13.	The OLED display substrate according to claim 1, wherein the OLED is a bottom-emission OLED.

14. (Cancelled).

15. (Cancelled).

16. (Cancelled). 

17.	A method for manufacturing the OLED display substrate according to claim 1, comprising: 
providing a base substrate; and 
forming a plurality of pixel units and a light-shielding layer on the base substrate, 
wherein each pixel unit comprises a plurality of subpixel units in various colors, and each subpixel unit comprises a switching TFT and an OLED, the light-shielding layer is arranged between the OLED and the switching TFT, and an orthogonal projection of the light-shielding layer onto the base substrate completely covers an orthogonal projection of a semiconductor region of the switching TFT onto the base substrate.

18. (Cancelled).

19.	An organic light-emitting diode (OLED) display substrate, comprising:
a base substrate; and 
a plurality of pixel units arranged on the base substrate, wherein each pixel unit comprises a plurality of subpixel units, and each subpixel unit comprises a switching thin film transistor (TFT),
wherein the OLED display substrate further comprises a light-shielding layer arranged between an OLED and the switching TFT, and an orthogonal projection of the light-shielding layer onto the base substrate completely covers an orthogonal projection of a semiconductor region of the switching TFT onto the base substrate,, wherein each pixel unit comprises a red subpixel unit, a green subpixel unit, a blue subpixel unit and a white subpixel unit, the red subpixel unit comprises a red color filter and a first switching TFT, the green subpixel unit comprises a green color filter and a second switching TFT, the blue subpixel unit comprises a blue color filter and a third switching TFT, the white subpixel unit comprises a white color filter and a fourth switching TFT;
wherein the light-shielding layer completely covers an orthogonal projection of the first switching TFT in the red subpixel unit onto the base substrate, an orthogonal projection of the second switching TFT in the green subpixel unit onto the base substrate, an orthogonal projection of the third switching TFT in the blue subpixel unit onto the base substrate, an orthogonal projection of a semiconductor region of the fourth switching TFT in the white subpixel unit onto the base substrate.

20.	The OLED display substrate according to claim 1, wherein the light-shielding layer and the color filter corresponding to at least one of the plurality of subpixel units are a continuous layer.

21.	The OLED display substrate according to claim 1, wherein; 
the red color filter, the green color filter, the blue color filter and the white color filter are arranged in two rows and two columns, the red color filter and the green color filter are arranged in a same row, and the blue color filter and the white color filter are arranged in a same row; 
the light-shielding layer comprises a red light-shielding layer connected to the red color filter and a green light-shielding layer connected to the green color filter; and 
orthogonal projections of the red light-shielding layer and the green light-shielding layer onto the base substrate completely cover orthogonal projections of the semiconductor regions of all the switching TFTs in each pixel unit onto the base substrate.

22.	The OLED display substrate according to claim 21, wherein the orthogonal projection of the semiconductor region of the switching TFT of the red subpixel unit onto the base substrate is located within the orthogonal projection of the red light-shielding layer onto the base substrate, the orthogonal projection of the semiconductor region of the switching TFT of the green subpixel unit onto the base substrate is located within the orthogonal projection of the green light-shielding layer onto the base substrate, the orthogonal projection of the semiconductor region of the switching TFT of one of the blue subpixel unit and the white subpixel unit onto the base substrate is located within the orthogonal projection of the red light-shielding layer onto the base substrate, and the orthogonal projection of the semiconductor region of the switching TFT of the other of the blue subpixel unit and the white subpixel unit onto the base substrate is located within the orthogonal projection of the green light-shielding layer onto the base substrate.

23.	 The OLED display substrate according to claim 21, wherein the white color filter corresponding to each white subpixel unit is a transparent film, or no color filter film is provided for the white subpixel unit.

24.	The OLED display substrate according to claim 1, further comprising a driving thin film transistor, wherein
an orthogonal projection of the light-shielding layer onto the base substrate does not overlap with an orthogonal projection of the driving thin film transistor onto the base substrate.

25.	The OLED display substrate according to claim 1, wherein each subpixel unit further comprises a color filter unit corresponding to a color of the subpixel unit, the light-shielding layer and the color filter unit corresponding to at least one of the plurality of subpixel units are in a same layer and have a same material;
wherein in each pixel unit, the switching TFT of each subpixel unit is arranged at a same side of a region where the color filter unit is located.

26.	The OLED display substrate according to claim 19, further comprising a driving thin film transistor, wherein
an orthogonal projection of the light-shielding layer onto the base substrate does not overlap with an orthogonal projection of the driving thin film transistor onto the base substrate.

27.	The OLED display substrate according to claim 19, wherein each subpixel unit further comprises a color filter unit corresponding to a color of the subpixel unit, the light-shielding layer and the color filter unit corresponding to at least one of the plurality of subpixel units are in a same layer and have a same material;
wherein in each pixel unit, the switching TFT of each subpixel unit is arranged at a same side of a region where the color filter unit is located.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-6, 9-13, 17, & 19-27 are allowed because the closest prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1 & 19, each similarly including an OLED display substrate comprising, inter alia: 
a light-shielding layer that completely covers an orthogonal projection of a semiconductor region of the first switching TFT in the red subpixel unit onto the base substrate, an orthogonal projection of a semiconductor region of the second switching TFT in the green subpixel unit onto the base substrate, an orthogonal projection of a semiconductor region of the third switching TFT in the blue subpixel unit onto the base substrate, an orthogonal projection of a semiconductor region of the fourth switching TFT in the white subpixel unit onto the base substrate,
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892